Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument
Applicant's arguments filed 3/18/2022 have been fully considered but they are not persuasive.
Applicant argues that neither Voronkov nor Mack teaches “…creating, by the one or more processors, a second hash value based on executing a hash function on the portion of data…” Applicant argues that “creating” and “accessing” are two different.
Examiner respectfully disagrees.
In order to be access the hash code, hash code must be created prior to being accessed.   Without being generated or created, the hash code cannot be accessed.
Further, in paragraph [0064], the request can include the hash code for the current cached data.  Therefore, when the request is created, the included hash code is created as well.  
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voronkov et al. (2017/0324829) in view of Mack (2015/0019484).

Regarding Claim 1, Voronkov et al. (2017/0324829) discloses a computer-implemented method for transferring changes made to data on a data source to a data consumer (“multiple users”, paragraph [0022]), the computer-implemented method comprising:
retrieving, by one or more processors, a first hash value, associated with a key, from a first streaming channel (“data streaming channels”, paragraph [0022]);
retrieving (“accessing aggregated data associated with the multiple sources and traversing a data structure”, paragraph [0023]; “data from multiple sources”, paragraph [0030]), by the one or more processors, a portion of data, associated with the key, from a data source (“multiple sources”, paragraph [0022]);
creating, by the one or more processors, a second hash value based on executing a hash function on the portion of data (“request can include the hash code”, paragraph [0064]; “accessing a second hash code associated with a corresponding updated data item of the updated data”, paragraph 0113].  Noted that in order to access the hash code, hash code must be created.  Further the request includes the hash code, therefore, when the request is created, hash code is created as well);
comparing, by the one or more processors, the first hash value to the second hash value (“means for comparing the first hash code and the second hash code”, paragraph [0125]); and responsive to the first hash value not being equal to the second hash value, executing, by the one or more processors, actions (“first hash code and the second hash code are different”, paragraph [0113], Claim 13) comprising:
transmitting the key (“send a query”, “query can be associated with the key”, paragraph [O086]) and the portion of data to a data consumer on a second streaming channel (“video channel”, paragraph [0025]); and
updating the first streaming channel with the key and the second hash value (“where a key, a value, a hash code”, “update content can be written”, paragraph [0041)).

As discussed above, Voronkov essentially discloses the claimed invention but does not explicitly disclose that the portion of data is structured data in the form of a record and the key is a primary key identifying the record in a table.
However, Mack (2015/0019484) discloses a general concept of data record and database. Mack discloses that a primary key value is for identifying data record to allow linking of data records from multiple database tables (paragraph [0043]) and a database is generally a structured grouping of data values typically stored in a computer memory and organized for convenient data value access (paragraph [0048}).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided primary key to identify data record and a record of structured data in the database in
Voronkov in order to allow linking of data record with multiple database tables and organize the data for convenient data value access as taught by Mack.
Claims 8 and 15 are rejected similarly as discussed above.
Regarding Claim 2, Voronkov discloses the computer-implemented method of claim 1, wherein the comparing is based on a predefined schedule (“data management can compare the hash code”, paragraph [0088]. Noted that data management determine data in schedule).
Claims 9 and 16 are rejected similarly as discussed above.
Regarding Claim 3, Voronkov discloses the computer-implemented method of claim 1, wherein the comparing is based on a triggering event (“data management can compare the hash code”, paragraph [0088]. Data management triggers comparing event).
Claims 10 and 17 are rejected similarly as discussed above.

Regarding Claim 4, Voronkov discloses the computer-implemented method of claim 1, wherein a message broker comprises the first streaming channel and the second streaming channel. (“data streaming channels”, paragraph [0022));
Claims 11 and 18 are rejected similarly as discussed above.
Claims 5, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voronkov et al. (2017/0324829) in view of Mack (2015/0019484) further in view of Snyder et al. (2021/0044499).
Regarding Claim 5, Voronkov essentially discloses the claimed invention but does not disclose the computer-implemented method of claim 1, wherein the first streaming channel and the second streaming channel are based on a Kafka system.
However, Snyder et al. (2021/0044499) discloses Apache’s Kafka is well known for open source stream processing (paragraph [0044]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a well-known Kafka system in Voronkov et al. in order to obtain open source stream processing as taught by Snyder.
Claims 12 and 19 are rejected similarly as discussed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/WILSON LEE/               Primary Examiner, Art Unit 2152